Case 2:20-cv-00015-JRG Document 12 Filed 02/06/20 Page 1 of 2 PagelD #: 150

UNITED STATES DISTRICT COUR
for the

Eastern District of Texas

AO 440 (Rev, 06/12) Summons ina Civil Action

   

 

MONARCH NETWORKING SOLUTIONS LLC
)
)
Plaintiffs) )
*. : Civil Action No. 2:20-cv-00015
CISCO SYSTEMS, INC. and CHARTER )
COMMUNICATIONS, INC. )
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Cisco Systems, inc.
cio Prentice Hall Corporation System, inc.
211 E. 7th St., Suite 620
Austin, TX 78701

A:lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a\(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Max L. Tribbie, Jr.

SUSMAN GODFREY L.L.P.
1000 Louisiana, Suite 5100
Houston, TX 77002

if you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 1/21/20

Fe ear siting bee ctitinaninnnmen

Signature af Clerk or Deputy Clerk

 

AVIS
Case 2:20-cv-00015-JRG Document 12 Filed 02/06/20 Page 2 of 2 PagelD#: 151
RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Eastern District of Texas

Case Number: 2:20-CV-00015

Plaintiff:
Monarch Networking Solutions, LLC

vs.

Defendant:
Cisco Systems, Inc. and Charter Communications, Inc.

For:

Max Tribble, Jr.
Susman Godfrey, LLP
1000 Louisiana

Suite 5100

Houston, TX 77002

Received by Lexitas on the 23rd day of January, 2020 at 8:25 am to be served on Cisco Systems, Inc., 211 E 7th Street,
Suite 620, Austin, TX 78701.

|, Chris Dathe, do hereby affirm that on the 23rd day of January, 2020 at 1:20 pm, I:

served a CORPORATION by delivering a true copy of the Summons and Complaint for Patent Infringement with the
date of service endorsed thereon by me, to: Samantha Guerra as Intake Agent for Corporation Service Company who

is the Registered Agent for Cisco Systems, Inc., at the address of: 211 E 7th Street, Suite 620, Austin, TX 78701, and
informed said person of the contents therein, in compliance with state statutes.

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good
standing, in the judicial circuit in which the process was served.

Chris Dathe
PSC 6008, Exp. 12-31-20

Lexitas

4299 San Felipe St.
Suite 350

Houston, TX 77027
(713) 375-0121

Our Job Serial Number: MCI-2020000081

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1c¢
